DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakama et al (JP2018-092152) filed 11/16/2017 (a translation was provided in the 5/18/21 IDS).  Nakama teaches a fiber-attached ferrule/method of manufacturing the same (1, Figs. 1-2, 9C) comprising:
preparing the ferrule (1) with a main body (10) configured to hold an end of a first optical fiber (3) and an end of a second optical fiber (another 3) parallel to the first optical fiber (3) (see Fig. 9C); and
a lens plate (20) comprising:
a first abutment surface (231) that abuts against an end face of the first optical fiber (3);
a second abutment surface (another 231) that abuts against an end face of the second optical fiber (3) (P0072 of the translation);
a first lens (22) that faces the end face of the first optical fiber (3);
a second lens (also 22) that faces the end face of the second optical fiber (3) (P0072);
wherein the first abutment surface (231) is inclined with respect to a plane perpendicular to a first optical axis of the first optical fiber (3) (see Fig. 9C),
the second abutment surface (231) is inclined with respect to a plane perpendicular to a second optical axis of the second optical fiber (3) (see Fig. 9C), and
the first abutment surface and the second abutment surface (321) are symmetric with respect to a symmetry plane about which the first optical axis and the second optical axis are symmetric (see Fig. 9C, the axes are horizontal through each 3 and each incline is individually symmetric about each individual axis in the vertical); and
wherein a distance between the first optical axis and the second optical axis is equal to a distance between a center of the first lens and a center of the second lens (this must be true since each lens aligns with each fiber axis, P0073).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakama as applied to claims 3 and 6 above, and further in view of Kadar-Kallen et al (US 6,012,852).
Nakama teaches the ferrule and method previously discussed.
Nakama does not teach expressly the end faces of the optical fibers being cut to be inclined with respect to the optical axes.  Nakama does already teach the fiber ends being in abutment with abutment surfaces as previously discussed.
Kadar-Kallen teaches an optical fiber ferrule (1, Fig. 1) wherein optical fibers (2) within the ferrule are cut/polished at an incline with respect to the optical axes of the fibers (C4 L1-11).
Nakama and Kadar-Kallen are analogous art because they are from the same field of endeavor, optical fiber ferrules.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the end faces of the fibers of Nakama to have them cut and/or polished to an angle as taught by Kadar-Kallen.
The motivation for doing so would have been to reduce back reflections (Kadar-Kallen, C4 L1-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach optical ferrules with lens plates and fiber with different shape abutments surfaces:
US 2011/0026882	US 9025917		US 9405076		US 10222559
US 10605997		US 10705299		US 11125950		US 11143820
US 11199667

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883